

116 HRES 1175 IH: Expressing the sense of the House of Representatives that newsgathering activities are protected under the First Amendment, and that the United States should drop all charges against and attempts to extradite Julian Assange.
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1175IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Ms. Gabbard (for herself and Mr. Massie) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that newsgathering activities are protected under the First Amendment, and that the United States should drop all charges against and attempts to extradite Julian Assange.Whereas the freedom of news organizations to acquire and publish information is protected under the First Amendment to the Constitution;Whereas, in 2010, Wikileaks disclosed a cache of hundreds of thousands of Department of State cables, Guantanamo Bay detainee assessments, and United States military reports related to the wars in Afghanistan and Iraq;Whereas the disclosure of United States military documents exposed war crimes against civilians in the Middle East;Whereas, in 2013, the Department of Justice declined to pursue charges against Julian Assange for publishing classified documents due to what Justice officials described as a New York Times problem which would cause the prosecution of other news organizations and journalists who have published classified material;Whereas, on June 19, 2014, human rights and press freedom organizations sent a letter to then-Attorney General Eric Holder urging him to close all criminal investigations into Wikileaks and Julian Assange due to concerns that actions against Wikileaks undermine the commitment of the U.S. Government to freedom of speech;Whereas, on April 11, 2019, the London Metropolitan Police Service arrested Julian Assange for outstanding warrants, including a provisional warrant at the request of the United States Government;Whereas the Department of Justice unsealed a March 2018 indictment against Julian Assange for violation of the Computer Fraud and Abuse Act;Whereas, on May 23, 2019, a Federal grand jury issued a superseding indictment adding 17 charges against Julian Assange for violation of the Espionage Act;Whereas, on June 10, 2019, the United States Government submitted a formal request to the United Kingdom for the extradition of Julian Assange;Whereas United States Government prosecutors now claim that any journalist or news organization that publishes classified material is subject to prosecution under the Espionage Act, which would have led to the indictment of news organizations for the publication of the Pentagon Papers;Whereas press freedom, human rights, and privacy rights organizations across five continents sent a letter to the Government of the United Kingdom urging the immediate release of Julian Assange;Whereas previous administrations have prosecuted whistleblowers and other journalistic sources under the Espionage Act for leaking classified information, the current Department of Justice has taken the further step of going after the publisher;Whereas the successful prosecution of Julian Assange under the Espionage Act would allow the Federal Government to indict any news organization or journalist for publishing classified information, which occurs on a regular basis; andWhereas the successful prosecution of Julian Assange under the Espionage Act would have a profoundly detrimental impact on newsgathering and freedom of the press: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)newsgathering activities, including the publication of leaked classified information, are protected under the First Amendment to the Constitution;(2)freedom of the press is a vital function of a free society in which government is accountable to the people; and(3)the Federal Government should drop all charges under the Espionage Act against Julian Assange.